Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/098,147 and Amendment filed on 08/18/2022.  Claims 1 and 16 have been amended.  Claims 6-15 have been canceled.  Claims 21-24 have been newly created.  Claims 1-5 and 16-24 remain pending in the application.
2.  Restriction of claims has been withdrawn based on Applicant’s amendment.
3. Rejection of claim 1 under 35 U.S.C. 112(b) has been withdrawn based on Applicant’s amendment.
4.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.  See, e.g., amended claims 1 and 16 having such new features as “a super capacitor, the super capacitor arranged in series with a battery or an energy storage device of the emergency vehicle (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer (U.S. Patent 9,566,868).
6.  As to claim 1 Jammer discloses an emergency response vehicle (a master charger vehicle (emergency response vehicle) 150 – col.15, ll.38-43; Figs.1, 2A), comprising:
a battery discharge system (a charger/discharger module – col.4, ll.1-8; col.12, ll.2-22; col.19, ll.47-63; col.20, ll.25-29; Figs.1, 2A, 3B) having a charging connector (a power connection and transfer module 155 further comprising a fast charging transfer device 167 (power connector) - col.18, ll.47-50; col.19, ll.1-8; col.20, ll.25-29; col.21, ll.15-27; Figs.1, 2A) and a battery or an energy storage device of the emergency vehicle to receive a charge from a battery of an electric vehicle (a master battery (battery or an energy storage device) 152 is used to fast discharging, for example in case of accident or other situation in which the battery or batteries of an electric 120 need to be discharged rapidly - col.4, ll.1-8; col.19, ll.47-63; col.21, ll.60-67; col.22, ll.1-6; col.22, ll.28-40; Figs.1, 2A, 3B), and the charging connector configured to electrically couple the battery or the energy storage device of the emergency vehicle to the battery of the electric vehicle (the power connection and transfer module 155 further comprising a fast charging transfer device 167 (power connector) is used for fast discharging a battery 128 of the electric vehicle 120, in case of an accident of the electric vehicle 122, as described in the exemplary illustrative method with regard to FIG. 3B - col.19, ll.52-63; col.21, ll.15-21; col.22, ll.28-40; Figs.1, 2A, 3B).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Jammer does not explicitly describe that the emergency response vehicle further comprises a super capacitor that arranged in series with a battery or an energy storage device.  However, Jammer with respect to prior art (col.2, ll. 2-10) discloses that super capacitors can be serially connected to other batteries to accumulate energy in charging stations that can be charged within 5 minutes.  Jammer also teaches (col.19, ll.58-63) that 70-100% of the battery disposed inside the electric vehicle, is rapidly discharged to the master charger vehicle 150 (emergency response vehicle) within 5 to 20. It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Jammer’s invention to reduce problems with heat during discharge/charge (col.2, ll. 10-20). 
7.  As to claim 5 Jammer recites the emergency response, wherein the battery discharge system comprises a display device and controller having computer readable instructions stored on non-transitory memory thereof that when executed enable the controller to display instructions to a vehicle operator of the emergency response vehicle (col.4, ll.65-67; col.5, ll.1-10; col.7, ll.14-45; col.7, ll.65-67; col.8, ll.1-7; col.13, ll.1-28; col.15, ll.38-50; col.20, ll.1-14; col.21, ll.6-27; col.31, ll.59-67; col.32, ll.1-3; col.32, ll.16-25; col.34, ll.53-67; col.35, ll.1-6; Fig. 3A).
8. Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer (U.S. Patent 9,566,868) in view of Murai et al. (U.S. Patent 9,566,868).
9.  As to claim 16 Jammer describes a response vehicle (a master charger vehicle (responsive vehicle) 150 – col.15, ll.38-43; Figs.1, 2A), comprising:
a high-voltage battery discharge system (a charger/discharger module – col.4, ll.1-8; col.12, ll.2-22; col.19, ll.47-63; col.20, ll.25-29; Figs.1, 2A, 3B) comprising a charging connector (a power connection and transfer module 155 further comprising a fast charging transfer device 167 (charging connector) - col.18, ll.47-50; col.19, ll.1-8; col.20, ll.25-29; col.21, ll.15-27; Figs.1, 2A), wherein the charging connector is configured to couple to a charging port of an electric vehicle (a fast charging transfer device 167 of a transfer module 155 (charging connector) of the master charger vehicle (responsive vehicle) 150 is coupled to a fast charging socket (charging port) 133 of an electric vehicle 120 - col.20, ll.25-29; Figs.1, 3B), and an energy storage device of the response vehicle to receive a charge from a battery of the electric vehicle (a master battery (battery or an energy storage device) 152 of the master charger vehicle (responsive vehicle) 150 is used to fast discharging, for example in case of accident or other situation in which the battery or batteries of the electric 120 need to be discharged rapidly - col.4, ll.1-8; col.19, ll.47-63; col.21, ll.60-67; col.22, ll.1-6; col.22, ll.28-40; Figs.1, 2A, 3B).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 16 Jammer does not explicitly describe that the responsive vehicle further comprises a super capacitor that arranged in series with a battery or an energy storage device.  However, Jammer with respect to prior art (col.2, ll. 2-10) discloses that super capacitors can be serially connected to other batteries to accumulate energy in charging stations that can be charged within 5 minutes.  Jammer also teaches (col.19, ll.58-63) that 70-100% of the battery disposed inside the electric vehicle, is rapidly discharged to the master charger vehicle 150 (responsive vehicle) within 5 to 20. It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Jammer’s invention to reduce problems with heat during discharge/charge (col.2, ll. 10-20). 
With respect to claim 16 Jammer does not explicitly describe that the battery discharge system comprises a cooling system.
As to claim 16 Murai in combination with Jammer discloses the battery discharge system comprising a cooling system (in the discharge device 1 heat transmitted from the switching elements 28  to the heat sinks 26 is radiated by forced air cooling using the fan unit 27 for forced air cooling - ¶¶ 46-49; 58; Figs.5-6).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Murai’s teaching regarding the battery discharge system comprising a cooling system to modify Jammer’s invention by using a cooling mechanism so that electronic components in the battery discharge system are not damaged due to a temperature increase during discharging process (¶ 4).
10.  As to claims 2-3 and 19-20 Murai in combination with Jammer recites:
Claim 2 The emergency response vehicle, wherein the battery discharge system further comprises a cooling arrangement (¶¶ 46-49; 58; Figs.5-6);
Claim 3 The emergency response vehicle, wherein the cooling arrangement is fluidly separated from a cooling system of the emergency response vehicle (Figs.1, 3-6);
Claim 19 The response vehicle, wherein the energy storage device is not coupled to a powertrain of the response vehicle (Fig.1);
Claim 20 The response vehicle, wherein the energy storage device is a battery of the response vehicle (Fig.1).
11. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Murai and further in view of Goetz et al. (Pub. No; DE 102017202391).
With respect to claim 4 Stachewicz and Murai do not explicitly describe the emergency response vehicle, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle.
As to claim 4 Goetz in combination with Jammer and Murai teaches the emergency response vehicle, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle (Abstract; page 6, ¶¶ 4-5).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Goetz’s teaching regarding the emergency response vehicle, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle to modify Jammer’s and Murai’s inventions by improving cooling performance, especially if a fast charging/discharging is desired (page 2, ¶ 6).

Allowable Subject Matter
12. Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 16 and any intervening claims.
The prior art of record fails to teach or suggest or render obvious: the response vehicle further comprising a mobile device used to display instructions to a user of the response vehicle for determining a degradation of the battery of the electric vehicle by displaying instructions to drain the battery to a first threshold voltage in response to the battery being repairable or to drain the battery to a second threshold voltage, which is less than the first threshold voltage, in response to the battery not being repairable among with all limitations of claim 16.
13. Claims 21-24 are allowed over prior art of record (please see reasons of allowance with respect to claims 17-18. 

REMARKS
14.  Mostly Applicant argues that amended claims overcome rejections under 35 U.S.C. 103.
15.  Applicant's arguments filed on 08/18/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-5, 16 and 19-20, as set forth above in the instant Office Action.
16.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851